  8:18-cv-00138-JFB-CRZ Doc # 39 Filed: 07/01/20 Page 1 of 2 - Page ID # 691



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICK JORN,

                    Plaintiff,                              8:18CV138

       vs.
                                                              ORDER
UNION PACIFIC RAILROAD
COMPANY,

                    Defendant.




      This matter is before the court on Plaintiff’s motion for an additional
continuance of the deadlines for responding to Defendant’s Daubert Motions
(Filing Nos. 31 and 33) and Motion for Summary Judgment (Filing No. 29).


      On June 19, 2020, Plaintiff requested, and the court granted, an extension
of his response deadlines. (Filing Nos. 36 and 37 (text order)). The current,
extended deadline is July 7, 2020. On June 30, 2020, Plaintiff requested an
additional continuance, stating he has unforeseen obligations “to cover preexisting
[litigation] commitments” of a colleague who has fallen ill. (Filing No. 38 at CM/ECF
p. 2). Plaintiff further indicates that the continuance is warranted because of a
ruling in another toxic exposure FELA case, by another judge, on what Plaintiff
views as related issues. (Id).


      The court reminds Plaintiff’s counsel that the desire to raise and address
rulings in other FELA toxic exposure litigation currently pending in this forum is not
a sufficient reason to continue Plaintiff’s briefing deadlines. As Judge Bataillon,
Judge Gerrard and the undersigned magistrate judge have each stated, the merits
of dispositive and Daubert motions are determined on a case by case basis. A
  8:18-cv-00138-JFB-CRZ Doc # 39 Filed: 07/01/20 Page 2 of 2 - Page ID # 692



continuance will not be granted merely to allow a party to discuss how another
judge in this court applied the law to the facts presented in a different toxic
exposure case.


      However, the need to cover a legal colleague’s responsibilities due to illness
is a valid reason for requesting a continuance.


      Accordingly,


      IT IS ORDERED:


      1)    Plaintiff’s Motion (Filing No. 38) is granted and Plaintiff’s deadline for
responding to Defendant’s Daubert Motions and Motion for Summary Judgment is
extended to July 10, 2020.


      2)    No additional continuance will be granted absent a substantial
showing of good cause.

      Dated this 1st day of July, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
